  Case 0:21-mj-06020-AOV Document 1 Entered on FLSD Docket 01/19/2021 Page 1 of 11

AO 9ltl
      tev 11/l1) Crimlna.
                        lCompl
                             aint

                                   U NITED STATES D ISTRICT C OURT
                                                          forthe
                                                   Districtot-columbia                                  t--ls(.
                                                                                                              )t
                                                                                                               '
                                                                                                               )('
                                                                                                                 )'..
                                                                                                                    - y/     .



               United StatesofAmerica
                           V.
                                                                   Case:1:21-mj-00074
                     Felipe Marquez                                Assigned to:Judge Robin M .M eriweather
                    DOB:       /1995                               Assign Date:1/15/2021
                                                                   Description:CO M PLAINT W /A RREST W ARRANT



                                               C RIM IN A L CO M PLA IN T
        1,the complainantinthiscase,statethatthefollowing istrueto thebestofmy knowledgeand belief.
Onoraboutthedatets)of                   pxnuary6,2021         inthecountyof                                                      inthe
                    Districtof          Cokp-
                                           - lpj-
                                                p--.  ,thedefendantts)violated:
        ('odeSf
              /c//ol?                                            ()(t-l?nseDescription
18U.S.C.1752(a)(1)                         KnowinglyEnteringorRemaininginanyRestrictedBuildingorGrounds
                                           Wi
                                            thoutLawfulAuthority

40 U.S.C.5104(e)(2)                        ViolentEntryandDisorderlyConductonCapitolGrounds




        Thiscriminalcemplaintisbasedonthesefacts:
        Seeattached affi
                       davit.




        V Continuedontheattachedsheet.
                                                                                                           . .&




                                                                                         ('()'
                                                                                             tî
                                                                                              )J1(lin://1/'
                                                                                                          xh-ijit3tltlll-L
                                                                                                                         l
                                                                             SpecialAgentBadholomew Durand,FBI
                                                                                          Prinlednanletlnt/title

Attestedtoby theapplicantin accordancewith therequirem entsofFed.R.Crim.P.4.1by
Telephone(specifyreliableelectronicmeans).                               .t;,,'-                          RobinM. Meri
Date:          01/15/2021
                                                                      i
                                                                           @
                                                                            i
                                                                           ,. ',
                                                                           , .
                                                                             ,
                                                                                            ...
                                                                                   #.'-=. 1,,       .
                                                                                                                  .
                                                                                                                     weather
                                                                                                          zoz,o:.)s ,z.:ac::4 m s'oo'
        .       .           .. .

                                                                                              /lfr/ge.
                                                                                                     t
                                                                                             t       3..
                                                                                                       s
                                                                                                       '/!t?7f//7
                                                                                                                ïl-g

city and state;                     W ashington,D.c.                      Robin M.Meriweather,U.S.Magi
                                                                                                     strate Judge
                                                                                          î;r/,?/t;âs,7clt,îEp.11,:/title
Case 0:21-mj-06020-AOV Document 1 Entered on FLSD Docket 01/19/2021 Page 2 of 11
                                                       Case:1:21-mj-00074
                                                       Assigned to:Judge Robin M .M eriweather
                                                       Assign Date:1/15/2021
                                                       Description:COM PLAINT W /ARREST W ARRANT

                 IN TH E UN ITED STA TES D ISTRIC T C O U RT FO R TH E
                              D ISTR ICT O F C O LUM BIA

   UNITED STA TES OF AM ERICA                 )
                                              )      C rim inalNo.
                                              )
                                              )      FILED UND ER SEA L
   FELIPE MARQUEZ,                            )
                                              )
                 Defendant.                   )

                               AFFID AV IT IN SU PPO RT O F
                   C R IM INA L C O M PLA IN T A N D A R R EST W AR R A NT
          1,Bartholom cw Durand,being duly sw orn,affirm and state:

                                        INTRO DU CTIO N
                 Iam a specialagentwith the FederalBureau oflnvestigation. lhave been in this

   position since 20l0.Iam currently assigned to a squad that investigates counterintelligence out

   the W ashington Field Office ofthe FBI.

                 Thisaffidavitissubm itted forthepurposeofestablishingprobable cause.Thefacts

   in this affidavitare based on m y investigation,personalobservations,training,and experience,as

   wellasinform ation conveyed to me by otherlaw enforcem entofficials. Because thisaffidavitis

   Iim ited in purpose,itisnotintended to include each and every factand m atterobserved by me or

   known to the United States.

                                   PURPOSE OF AFFIDAVIT
                 This affidavit is subm itted in support of a crim inal com plaint charging the

   defendant,FELIPE M ARQUEZ (hereinafter(SM ARQUEZ''),with one countofUnlawfulEntry
   intoRestrictedBuildingsorGrounds,inviolationofTitlel8,United StatesCode,Section l752(a),
Case 0:21-mj-06020-AOV Document 1 Entered on FLSD Docket 01/19/2021 Page 3 of 11




   and onecountofViolentEntry and DisorderlyConducton CapitolGrounds,in violationofTitle

   40,UnitedStatescode,Section5l04(e)(2).Thisaffidavitisalsosubmittedinsupportofanarrest
   warrantforM ARQUEZ.
                                   STATEM ENT O F FA CTS

                      Probable Cause - The fiu
                                             t Capitolon January 6,2021
          4.     The U .S.Capitolis secured 24 hours a day by U .S.CapitolPolice.Restrictions

   around the U .S.Capitolinclude permanentand tem porary security baniers and posts m anned by

   U .S.CapitolPolice.Only authorized people with appropriate identification are allow ed access

   inside the U .S.Capitol.On January 6,2021,the exteriorplazaofthe U .S.Capitolw asalso closed

   to m em bersofthe public.

                 OnJanuary6,2021,ajointsessionoftheUnitedStatesCongressconvenedatthe
   UnitedStatesCapitol,which islocatedatFirstStreet,SE,in Washington,D.C.Duringthejoint
   session,elected m em bers of the U nited States House of Representatives and the United States

   Senate were m eeting in separate cham bersofthe United StatesCapitolto certify the vote countof

   the ElectoralCollege ofthe 2020 PresidentialElection,which had taken place on Novem ber 3,

   2020.Thejointsession beganatapproximately 1:00p.m.Shortlythereafter,by approximately
   1:30p.m.,theHouseandSenateadjournedtoseparatechamberstoresolveaparticularobjection.
   VicePresidentMikePencewaspresentand presiding,firstinthejointsession,and then inthe
   Senate cham ber.

          6.     As the proceedings continued in both the House and the Senate.and w ith V ice

   PresidentM ike Pence presentand presiding overthe Senate,a large crowd gathered outside the

   U.S. Capitol.As noted above,tem porary and perm anent barricades w ere in place around the
Case 0:21-mj-06020-AOV Document 1 Entered on FLSD Docket 01/19/2021 Page 4 of 11




   exteriorofthe U .S.Capitolbuilding,and U .S.CapitolPolicew ere presentand attem pting to keep

   the crowd away from the Capitolbuilding and the proceedingsunderw ay inside.

                 A tsuch tim e,the certification proceedings stillunderw ay and the exterior doors

   and w indow s ofthe U .S.Capitolwere locked orotherwise secured.M em bers ofthe U .S.Capitol

   Police attem pted to m aintain orderand keep the crow d from entering thcCapitol;however,shortly

   after2:00 p.m .,individualsin the crow d forced entry into the U .S.Capitol,including by breaking

   w indowsand by assaulting m em bersofthe U .S.CapitolPolice,asothersin the crowd encouraged

   and assisted those acts.

          8.     Shortlythereafter,atapproximately 2:20 p.m .membersoftheUnitedStatesHouse

   ofRepresentatives and United States Senate,including the Presidentofthe Senate,Vice President

   MikePence,wereinstructedto anddid--evacuatethechambers.Accordingly,thejointsession
   of the United States Congress w as effectively suspended until shortly after 8:00 p.m . V ice

   PresidentPence rem aincd in the United States Capitolfrom the tim e he w as evacuated from the

   Senate Cham beruntilthe sessionsresum ed.

          9.      During nationalnew scoverage ofthe aforem entioned events,video footage which

   appeared to becaptured on mobiledevicesofpersonspresenton the scene depicted evidence of

   violationsoflocaland federallaw,including scoresofindividualsinsidethe U.S.Capitolbuilding

   and on the groundsofthe U .S.Capitolw ithoutauthority to be there.

                                   ProbableCause-MARQUEZ
           10.    Followingthecivilunrestatthe U.S.Capitoldescribed above,the FBlreceived a

   tip stating thatM ARQUEZ,whowasknown tothetipster,shareda video to hispublicstorieson
   Snapchaton January 6,202 1.W hen a userposts public storieson Snapchat,those stories,which
Case 0:21-mj-06020-AOV Document 1 Entered on FLSD Docket 01/19/2021 Page 5 of 11




   typically contain an im age, video,or series of im ages,are visible to the user's kifriends''and,

   depending on the user's settings,possibly otherson the Snapchatplatform .The tipster is friends

   withMARQUEZ ontheSnapchatplatform,andknowsthatMARQUEZ'SSnapchatusernameis
   felipe- m zgs. On or after January 6, 2021,the tipster screen recorded a four-m inute-twenty-

   second-longvideothatthetipsterreportedthatMARQUEZ hadpostedasastoryonhisSnapchat
   account.The tipsterprovided a copy ofthe screen recorded video to the FBI.

          1l.    The video appearsto be a compilation ofatleastthe follow ing 13 separate videos

   taken with a cellphone. Below Idescribe various eventsdepicted in the video clips referencing

   the relevanttime stam ps'
                           .

                 0:00(start)to 0:13- Thisclipappearstobefilmed bythedriverofavehicle,while
                 on a divided highw ay,during daytim e.The steering w heelis visible,which bears

                 the logo forTesla.

              b. 0:13 to 0:25 - This isa sim ilarclip to the oneabove.

              c. 0:25to 0:35- Thisclip appearsto havebeen filmed by thedriverofavehicle,while

                 on a divided highw ay,atnighttim e.The video focuseson a truck on the road,and

                 the follow ing textisoverlaid on the screen'
                                                            .ikl-le'sgottrum p tlagsbutyou can'tsee

                 em ,and he'sfrom Florida!!!!''

              d. 0:35 to 0:54 - This clip depicts continued film ing by the driver ofa vehicle,on a

                 divided highway,atnighttim e.The video focuses on a truck on the road with tw o

                 blue ûCTRUM P''tlags,and the follow ing textis overlaid the screcn:($W e in south

                 Carolina.''
Case 0:21-mj-06020-AOV Document 1 Entered on FLSD Docket 01/19/2021 Page 6 of 11




                 0:54 to 1:54 - Thisclip appearsto be film ed by the driverofa vehicle,while on a

                 divided highway,during daytim e. The driver's side view m irror is visible; it

                 appearsto bc white in color,suggesting thatthevehicle isw hite.The video focuses

                 on thc navigation system on the dashboard,show ing a destination ofW ashington,

                 D.C. At 1:30,the userappearsto flip the phone's cam era lens,so thatthe useris

                 visible.Thetipsteridentified thisperson as MARQUEZ.M ARQUEZ islooking
                 into the cam era,m outhing along to a song,and sm oking from a light-tan colored

                 vapepen.MARQUEZ iswearing arediSKEEP AM ERICA GREAT''hatandhasa
                 yellow gaiteraround hisneck.

                 1:54 to 2:07 - Thisclip occursatoutdoorrally and capturesa substantialcrowd of

                 people and m any tlags. The W ashington M onum entisvisible.l

                 2:07 to 2:24 .
                              --l-his is a sim ilarclip atan outdoorrally,which appearsto be atthe

                 sam e Iocation asthe priorclip.

             h. 2:24 to 2:44 - Thisisa sim ilarclip atan outdoorrally,w hich appearsto be atthe

                 sam e location asthe two priorclips.

                 2:44 to 3:12- Theclip isfilm ed in oram ong a large crowd. M any people and flags

                 are visible. From m y know ledge review ofothervideos in this investigation,this

                 video appears to be taken atthe w est side of the U ,S.Capitolgrounds,where a

                 crowd gathered on the afternoon ofJanuary 6,202 1.


   1Iknow thatpriorto the civilunrestdescribed above a crowd gathered on the Ellipse to listen to
   severalspeakers,before proceeding to the U .S.Capitol. Based upon the position ofthe crowd in
   relation to the W ashington M onum ent,which appears in the background ofthe video,lbelieve
   M ARQUEZ wasfilm ing from thatgatheringontheEllipse.
Case 0:21-mj-06020-AOV Document 1 Entered on FLSD Docket 01/19/2021 Page 7 of 11




                 3:12 to 3:38 - This appears to capture people clim bing overa stone rail/fence and

                 otherswho have scaled a walllocated the westside oftheU .S.Capitol.The Peace

                 M onum ent is visible.The recording captured som eone yell, isY eah baby. W e

                 climbed the w all.'' Atone pointthe cam era focuses dow nward towards another

                 person ascending the walland the crowd rem aining on the ground. The recording

                 capturessom eone saying,ii-rhere goesm y sign,baby.Trump w on.''

              k. 3:38 to 3:45 - This isa truncated version ofw hatwascontained in the above clip.
                  3:45 to 4:11 - This clip is from inside a conference room .2 Severalpeople are

                 seated and standing around a m ahogany table. Som e people say, isN o stealing;

                 don'tstealanything.'' At4:02,a hand is visible,holding a light-tan colored vape

                 pen similarto theone M ARQUEZ washolding in thecarin the clip from 0:54 to
                  1:54.At4:04,som eone pushesovera table lam p and says,kiW hy would lwantto

                  stealthisbullshit-''

              m.4:l1to4:20(end)- InthisclipMARQUEZ turnsthecameralenstofilm himself.
                  He iswearing ared 'CKEEP A M ERICA GREAT''hatand hasayellow gaiteraround

                  his neck, sim ilar to w hat he was wearing in the earlier clip from 0:54 to 1:54.

                  MARQUEZ appearstostillbeindoors,withadistinctivebluepieceofartwork-

   2Based upon conversationswith representativesofthe United States CapitolPolice,the conference room
   inwhichMARQUEZ ispresentappearstobeSenateroom S140,theprivateSihideaway''officeofSenator
   M erkleywithintheU.S.Capitol.Theartworkvisibleonthewallsoftheconferenceroom inMARQUEZ'S
   Snapchatvideo isalso visible on a video thatSenatorM erkley posted to Twitteron January 6,2021,at
   11:36 pmsdocumenting some ofthedamageto hisoftice.
Case 0:21-mj-06020-AOV Document 1 Entered on FLSD Docket 01/19/2021 Page 8 of 11




                 the sam e as seen in SenatorM erkley'shideaway office - on the wallbehind him .

                 ThisisascreenshotofM ARQUEZ'Sfacefrom thevideo:




          12.    This Snapchatvideo is consistent w ith othcrvideos lhave reviewed from m edia

   reports as wellas other investigations l have conducted into the incident at the U.S.Capitol.

   Therefore,lhave probable cause to believe the end of this video depicts individuals,including

   M ARQUEZ,who entered the U.S.Capitolbuilding on January 6,2021,and thatM ARQUEZ
   film ed the video.

                 Accordingtoalaw cnforcementdatabasesearch,M ARQUEZ ownsawhite2020
   Tesla M odel3,which heregistered in November2019. The vehicleisregistered to M ARQUEZ
   athisaddressin CoralSprings,Florida.

          l4.     On January 9,2021,the tipsteridentified MARQUEZ asthe individualin the
   Snapchatvideo.OnJanuary l2,2021,thetipsteridentifiedMARQUEZ'SFloridadriver'slicense
   photo asthe same itFelipe M ARQUEZ.''Thetipsterreported thatthetipsterdoesnotpersonally
Case 0:21-mj-06020-AOV Document 1 Entered on FLSD Docket 01/19/2021 Page 9 of 11




   know M ARQUEZ,butthcyknow people in common,and thetipsterhasfollowed M ARQUEZ'S
   online socialm edia presence forseveralyears.

          15.    l have also identified M ARQUEZ as the person in the Snapchatvideo from
   comparingthevideoto MARQUEZ'SFloridadriver'slicensephotograph.
                 Based on the foregoing,youraffiantsubm itsthatthere isprobable cause to beliexe

   thatMARQUEZ violated 18U.S.C.j1752(a)(1)and(2),whichmakeitacrimeto(1)knowingly
   enterorremain in any restricted building or grounds withoutlawfulauthority to do;and (2)
   know ingly,and with intentto im pede ordisruptthe orderly conductofG overnm entbusiness or

   officialfunctions,engage in disorderly ordisruptive conductin,orw ithin such proxim ity to,any

   restricted building or grounds w hen,or so that,such conduct,in fact, impedes or disrupts the

   orderly conductofGovernmentbusinessorofficialfunctions;orattemptsorconspiresto do so.

   ForpurposesofSection 1752 ofTitle 18,a Csrestricted building''includes a posted,cordoned off,

   orotherw ise restricted area ofa building orgroundsw here the Presidentorotherperson protected

   by the Secret Service,including the Vice President,is or w ill be tem porarily visiting;or any

   building orgroundsso restricted in conjunctionwith an eventdesignated asa specialeventof
   nationalsignificance.

          17.    Youraffiantsubmits there is also probable cause to believe thatMARQUEZ
   violated40U.S.C.j5l04(e)(2)(D),(E),and(G),whichmakeitacrimetowillfullyandknowingly
   (D)utterloud,threatening,orabusivelanguage,orengage in disorderly ordisruptive conduct,at
   any place in the Grounds or in any ofthe CapitolBuildings with the intentto im pede,disrupt,or

   disturb the orderly conductofa session ofCongress oreitherHouse ofCongress,orthe orderly

   conductin thatbuilding ofa hearing before,orany deliberations of,a com m ittee ofCongress or

                                                   8
Case 0:21-mj-06020-AOV Document 1 Entered on FLSD Docket 01/19/2021 Page 10 of 11




    eitherHouseofCongress;(E)obstruct,orimpedepassagethroughorwithin,theGroundsorany
    oftheCapitolBuildings;and(G)parade,dcmonstrate,orpicketinanyoftheCapitolBuildings.
                                           CO NCLUSIO N

           l8.    Based on m y trainingand experience,and the inform ation provided in thisaffidavit,

    there is probable cause to believe thaton or aboutJanuary 6,2021,in the D istrictofColum bia,

    FELIPE MARQUEZ did knowingly and willingly commitUnlawfulEntry,inviolation ofTitle
    l8,United StatesCode,Section 1752(a),andViolentEntryand DisorderlyConducton Capitol
    Grounds,inviolationofTitle40,UnitedStatescodc,Section5l04(e)(2).

                                                                     v   C
                                               SPECIA L AGENT BA RTH OLOM EW DURAN D
                                               FEDERAL BUREA U OF m VESTIGATION


    ATTESTED TO BY THE APPLICANT IN ACCORDANCE W ITH THE REQUIREM ENTS
    OFFED.R.CRIM.P.4.1BYTELEPHONE,THISJX DAY OFJANUARY,2021.
                                                                               Robin M.Meriweather
                                                        (
                                                        j
                                                        !
                                                        W
                                                        '
                                                        r
                                                        pk
                                                        Yl
                                                         jj
                                                         # j
                                                           y;
                                                          )/j
                                                            r
                                                            t
                                                            ?-'
                                                              .
                                                              Z'= -1,/wp..x4=..
                                                                              -.2021.01.1517:31:53
                                                         ,
                                                                               .
                                                                                   c5,()c,
                                                       Robin M .M eriweather
                                                       U .S.M A GISTRATE JUDG E




                                                  9
     Case 0:21-mj-06020-AOV Document 1 Entered on FLSD Docket 01/19/2021 Page 11 of 11

AO 442 (Rev.1l/11)ArrestW arfanl


                                   U NITED STATES D ISTIUCT C OURT
                                                              forthe



                 United StatesofAmerica
                                                        Di
                                                         st
                                                          ri
                                                           ctofCol
                                                                 umbi
                                                                    a 4 1 - ttltè-lkbb/
                              V.
                         FelipeMarquez                             Case:1;21-mj-00074
                                                                   Assigned to:Judge Robin M .M eriweather
                                                                   Assign Date:1/15/2021
                                                                   Description:CO M PLAINT W /ARREST W ARRANT


                                                   A RR EST W A RR AN T
           Any authorized law enforcementofficer

           YOU ARE COM M ANDED toarrestandbringbeforeaUnitedStatesmagistratejudgewithoutunnecessarydelay
f//tfp7el
        tfpersonlo/
                  N?(?/-l
                        -c.
                          çt(?J/ Felipe M arquez                                                                                ,
who isaccused ofan offense orviolatlon based on thefollowing docum enttiled withthecourt:

(
D lndictment              (
                          D Supersedinglndictment       (
                                                        D lnformation         E
                                                                              D SupersedingInformation V Complaint
(
D Probation Violation Petition           D Supervised Release Violation Petition     O ViolationN otice O OrderoftheCourt
Thisoffenseisbrietly described astbllows:
  18U.S.C.1752(a)(1)KnowinglyEnteringorRemaininginanyRestri
                                                          cted BuildingorGroundsO thoutLawfulAuthority
  40U.S.C.5104(e)(2) Vi
                      olentEntryand DisorderlyConductonCapi
                                                          tolGrounds

                                                                                                        Robin M .Meriw eather
                                                                          ( A .,
                                                                         t'/.,'k$;   -= w,              2021.01.15 17:30:04
                                                                                                            05100j
                                                                              .
                                                                                                        -
D ate:   . .   91/?-jf?.
                       ç??4.--.
                                                                                      Issuing(4//h
                                                                                                 '
                                                                                                 ('
                                                                                                  (?/
                                                                                                    -'
                                                                                                     $'signtttllre
                                                                                                     -

City and state;     -   lp?yp-gypl
                                 .-p.
                                    ç      .... -- --- .--.               B-qA(q-M-
                                                                         -.       .Meriweather,U.s.-Mp-
                                                                                                      gi
                                                                                                       -ptf#tvwlt.
                                                                                                                 udg4      ....-
                                                                                       fAl.
                                                                                          ill/6:4/??:7/77t
                                                                                                         p:7/7:/titlc

                                                              Return
           Thiswarrantwasreceived on (dale)                        ,and theperson wasarrested on (date)
atlcilyJ'I
         Jslale)

Ilate:



                                                                                       Printeàjt
                                                                                               atnet'
                                                                                                    z/.
                                                                                                      lf/tille
